In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                              No. 13-866V
                                        Filed: October 21, 2015

* * * * * * * * * * * * * * * *                                    UNPUBLISHED
KENDY SUE WILSON,             *
                              *                                    Chief Special Master Dorsey
            Petitioner,       *
                              *                                    Attorneys’ Fees and Costs;
v.                            *                                    Reasonable Amount Requested to
                              *                                    which Respondent Does not Object
SECRETARY OF HEALTH           *
AND HUMAN SERVICES,           *
                              *
Respondent.                   *
                              *
* * * * * * * * * * * * * * * *

Maximillian J. Muller, Muller Brazil, LLP, Dresher, PA, for petitioner.
Lisa A. Watts, United States Department of Justice, Washington, DC, for respondent.

                       DECISION ON ATTORNEYS’ FEES AND COSTS1

        On November 1, 2013, Kendy Sue Wilson (“petitioner”) filed a petition pursuant to the
National Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-1 to -34 (2012).
Petitioner alleged that as a result of an influenza (“flu”) vaccine administered to her on January
29, 2011, she suffered sensorineural hearing loss (“SNHL”) and tinnitus. Petition at Preamble,
¶¶ 8, 11. On September 28, 2015, the parties filed a joint stipulation for dismissal, moving for a
decision dismissing the case, and a Decision dismissing the case in accordance with the parties’
stipulation for dismissal was issued September 28, 2015. Judgment was entered October 19,
2015.
1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case, the
undersigned intends to post this ruling on the website of the United States Court of Federal Claims, in
accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified
as amended at 44 U.S.C. § 3501 note (2006)). As provided by Vaccine Rule 18(b), each party has 14 days
within which to request redaction “of any information furnished by that party: (1) that is a trade secret or
commercial or financial in substance and is privileged or confidential; or (2) that includes medical files or
similar files, the disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine
Rule 18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood
Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-
1 to -34 (2012) (Vaccine Act or the Act). All citations in this decision to individual sections of the Vaccine
Act are to 42 U.S.C.A. § 300aa.


                                                      1
        On October 20, 2015, the parties filed a Stipulation of Fact Regarding Final Attorneys’
Fees and Costs. The parties stipulate to a total award of attorneys’ fees and costs of $34,796.25.
Stip. of Fact ¶ 2. Pursuant to General Order #9, petitioner’s counsel states that petitioner did not
advance any reimbursable costs in pursuit of this claim. Id. at ¶ 3.

       The Vaccine Act permits an award of reasonable attorneys’ fees and costs. 42 U.S.C. § 300
aa-15(e). Based on the reasonableness of petitioner’s request and the lack of any objection by
respondent, the undersigned GRANTS the request for approval and payment of attorneys’ fees and
costs.

    Accordingly, an award should be made as follows:

    A lump sum of $34,796.25 in the form of a check payable jointly to petitioner and
    petitioner’s counsel at Muller Brazil, LLP.

   In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court SHALL ENTER JUDGMENT in accordance with the terms of the parties’ stipulation.3

IT IS SO ORDERED.


                                               s/ Nora Beth Dorsey
                                               Nora Beth Dorsey
                                               Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                   2